[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
This case began as an action pursuant to section 47-31 of the General Statutes relating to the title to a right of way. After the pleadings were closed and the matter placed on the trial list, the plaintiffs and the defendant James Hunt thereafter became involved in an altercation. The plaintiffs then amended their complaint to add a third and fourth count against the defendant James Hunt only alleging trespass and assault and requesting money damages against the defendant James Hunt only. The defendants James Hunt and Marian Hunt on July 26, 1990 filed an answer to the amended complaint and the matter was then claimed to the jury docket by the plaintiff. Later, on August 24, 1990, the defendants James Hunt and Marian Hunt filed a motion to strike the third and fourth counts of the complaint as improperly joined with the quiet title action. They claim the benefit of the rule in section 152 of the Practice Book.
The plaintiffs' response to this motion to strike is that since the defendants Marian Hunt and James Hunt have already filed their answer to the amended complaint they are precluded from thereafter filing a motion to strike by the rule in section 113 of the Practice Book.
Section 113 of the Practice Book provides that by filing a pleading enumerated in section 112 a party waives the CT Page 3371 right to file any pleading which precedes it in the order of pleading.
It is clear that having filed an answer these defendants may not thereafter file a motion to strike.
For this reason the motion to strike of defendants Marian Hunt and James Hunt is denied.
LEUBA, J.